DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
SP1 – Fig. 1, directed to a gas sensor where circuitry 80 and a temperature sensor 88 are arranged in the body of a chip 11 which also contains the sensing part 15 and hotplate 16.
SP2 – Fig. 2, directed to a gas sensor where circuitry 80 and a temperature sensor 88 are arranged in a different chip 40 than that which contains the sensing part 15 and hotplate 16.
SP3 – Fig. 3, directed to a gas sensor where circuitry 80 and a temperature sensor 88 are on a separate chip, but connected by a PCB 50.
SP4 – Fig. 4, directed to a gas sensor where filter 20 now spans the aperture of the container 70, rather than an aperture defined by a chip package.
SP5 – Fig. 5, directed to a semiconductor chip 22 with the sensing element 15 on top.
SP6 – Fig. 6, directed to a gas sensor where cavity 18 is formed by the top surface of the chip 22, one or more internal surfaces of the silicon cap 32, and the adhesive 25, all being part of the support structure, and the sensing element 15 is partly integrated in the chip 22
SP7 – Fig. 7, directed to a gas sensor where the filter 20 is now flipped and attached to the top surface of the support structure by means of a structured element 35, with a rim sealing the composite layer 23, 24.
SP8 – Fig. 8, directed to a sensing element 15 arranged on a semiconductor chip 22 that is etched on its backside, the sensing element 15 covers electrodes (not shown) for supplying an electrical signal to an evaluation and control unit of the circuitry 80. The circuitry 80 is integrated in the semiconductor chip 22 and controls the heater 85, integrated in the semiconductor substrate 22.
SP9 – (not shown in the Drawings), directed to a gas sensor where the sensing element 15 can be arranged on/in a suspended membrane portion of a semiconductor substrate (see the Spec. at p. 22, lines 9-11).
SP10 – Fig. 13, directed to a gas sensor 110 having a bridge configuration.

The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 19 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the inventions have acquired a separate status in the art due to their divergent subject matter and different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852